Order vacating order of June 22, 1933, reversed on the law and the facts, with ten dollars costs and disbursements, and motion for extension of time within which to permit the presentation of the claims of creditors and bondholders, which was the only relief sought, granted to and including twenty days from date of entry of order herein. The Special Term was without authority to vacate the order which, if not in strict compliance with the statute, should have been resettled by the justice who made it or reviewed on appeal to this court. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.